Entered: July 30th, 2019
                            Case 19-17930           Doc 37   Filed 07/30/19      Page 1 of 1
Signed: July 30th, 2019

SO ORDERED




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Baltimore
                                     In re:   Case No.: 19−17930 − NVA       Chapter: 7

Paris Sharean Crosby
Debtor

   AMENDED ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE DISMISSED
     FOR FAILURE TO PAY FILING FEE AND OPPORTUNITY FOR HEARING
Installments of filing fees that are due in accordance with an Order of this Court are unpaid and overdue, as follows:

                                      Due Date                                  Amount

                                     July 1, 2019                                $83.75



It is therefore, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the Debtor show cause, if there is any, within fourteen (14) days after the date of entry of this Order,
in a writing filed with the Clerk of the Bankruptcy Court, why this case should not be dismissed for failure to pay the
filing fee. Initial payment of the balance of the filing fee in the sum of $ 83.75, by the same date shall dissolve this
Order. Failure to make these payments within the time allowed, or failure to show cause which the Court considers
adequate, or to request a hearing may result in dismissal of this case without further notice, and a refund of attorney's
fees.


NOTE: Pursuant to Local Bankruptcy Rule 1006−1(a), the Clerk will only accept payment from the Debtor in the
      form of cash, cashier's check, certified check, negotiable money order, or a check drawn on the account of
      the Debtor's attorney of record. Payments should be made payable to Clerk, U.S. Bankruptcy Court.

cc:    Debtor
       Attorney for Debtor − PRO SE
       Case Trustee − Monique D. Almy

       U.S. Trustee
       Finance

                                                      End of Order
23x01 (rev. 03/13/2019) − modified/rhegerle
